Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-CV-03119-WJM

  WESLEY NELSON, by a though his conservator and guardian, Amy Nelson,

          Plaintiff,

  v.

  TOYOTA MOTOR CORPORATION, a foreign corporation
  TOYOTA MOTOR SALES, U.S.A., INC., a foreign corporation,

          Defendants.



               PLAINTIFF'S FIRST AMENDED COMPLAINT AND JURY DEMAND



          COMES NOW Plaintiff, WESLEY NELSON by a though his conservator and guardian

  Amy Nelson, and through his counsel, hereby submits his Complaint and Jury Demand against the

  Defendants, TOYOTA MOTOR CORPORATION and TOYOTA MOTOR SALES, U.S.A., INC.

  As grounds therefor, the Plaintiff states and alleges as follows:

                                           I.     PARTIES

          1.      Plaintiff, WESLEY NELSON, is a citizen of the State of Colorado and resident of

  Adams County, Colorado. His address is 5237 E 130th Circle, Thornton, CO 80241.

          2.      Defendant Toyota Motor Corporation (hereinafter referred to as "TMC") is a

       foreign corporation with its headquarters in Toyota, Japan with an address of a 1 Toyota-Cho

       Toyota City, Aichi Prefecture 471-8571 Japan. TMC is a multinational manufacturer of motor

       vehicles. At all relevant times, TMC has been in the business of designing, manufacturing,


                                                   1
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 2 of 16




     testing, inspecting, marketing, selling, and distributing motor vehicles, including the 2017

     RAV4 (VIN: JTMBFREV7HJ144540), which is the subject of this lawsuit.

         3.      Defendant, Toyota Motor Sales, U.S.A., Inc. (hereinafter referred to as "TMS"), is

  a corporation with its principal office at 6565 Headquarters Drive, Plano, Texas 75024. Defendant

  TMS has at all relevant times marketed and delivered Toyota products, including the 2017 RAV4

  (VIN: JTMBFREV7HJ144540), at issue in this matter to Toyota authorized dealerships in

  Colorado. Customers are directed in the 2017 RAV4 Owner's Manual to direct any safety defect

  concerns to Toyota Motor Sales, U.S.A. Inc.

         4.      Defendants TMC and TMS are referred to herein collectively as "the Toyota

  Defendants or Defendants."

         5.      The Toyota Defendants have at all relevant times jointly coordinated and been

  responsible for the marketing of motor vehicles throughout the United States and the State of

  Colorado. As such, they authorized sales and services and conducted product safety recalls

  whenever they deemed these activities necessary and appropriate. These defendants have derived

  both direct and indirect financial profits from their respective activities in Colorado.

                                        II.   JURISDICTION

         6.      The United States District Court for the District of Colorado has jurisdiction over

  Plaintiff's claim against the Defendants by virtue of 28 U.S.C. § 1332(a)(1)-(2), as this is a claim

  between citizens of a State and a citizen of a foreign state where the matter in controversy exceeds

  the sum or value of $75,000 exclusive of interest and costs.

                                              III.       VENUE

         7.      The Defendants reside in the District of Colorado, as the term is defined in 28

  U.S.C. § 1391(c) (for venue purposes, a corporation is deemed to reside in any judicial district in



                                                     2
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 3 of 16




  which it is subject to personal jurisdiction at the time the action is commenced). Venue is therefore

  proper in the District of Colorado pursuant to 28 U.S.C. § 1391(a)(2). Alternatively, venue is

  proper in the District of Colorado pursuant to 28 U.S.C. § 1391(a)(3).

                                    IV. GENERAL ALLEGATIONS

         8.      This is an action to recover compensatory damages pursuant to Colo. Rev. Stat. §

  13-21-401 et seq. and negligence as more fully listed below.

         9.      TMC and TMS designed, manufactured, assembled, marketed, distributed, and/or

  sold the 2017 Toyota RAV4 VIN: JTMBFREV7HJ144540 ("the Subject Vehicle") for ultimate

  distribution, sale and use within the State of Colorado in the United States. The Subject Vehicle

  was manufactured on or around March 4, 2017.

         10.     Defendants are "manufacturers" as that term is used in Colo. Rev. Stat. § 13-21-

  401.

         11.     Defendants are "sellers" as that term is used in Colo. Rev. Stat. § 13-21-401

         12.     Dennis Bender, Plaintiff's grandfather, purchased the 2017 Toyota RAV4 LE, 4

  Door Wagon/Sport Utility VIN: JTMBFREV7HJ144540 on or around June 6, 2017, from the

  Larry H. Miller Toyota dealership in the State of Colorado.

         13.     The Subject Vehicle came equipped with various safety features and electronics

  which are intended to make the operation of the vehicle safer for the occupants. This includes the

  Supplemental Restraint System (SRS system), which includes seatbelts, seatbelt pretensioners, and

  airbags.

         14.     A seatbelt effectively controls the movement of the occupants within the limited

  cabin space and is designed to reduce the impact on their bodies. Seatbelts are designed to maintain

  comfort during a normal drive but are designed to firmly restrain occupants during a collision.


                                                   3
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 4 of 16




           15.   Front Seatbelt Pretensioners instantaneously retract the seatbelts when a strong

  impact is sensed during a frontal collision and/or rollover, thereby quickly clinching the seatbelts.

  This technology is intended to make seatbelts more effective at restraining occupants during a

  crash.

           16.   The Subject Vehicle is equipped with front airbags, side airbags, and side curtain

  airbags. They are depicted in the vehicles Owner's Manual as follows:




           17.   The 2017 Toyota RAV4 Owner's Manual provides the following deployment

  conditions for the frontal impact airbags:




                                                   4
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 5 of 16




         18.     Side curtain airbags have been shown to reduce head injuries and brain injuries.

  Inflatable side curtains can protect the head and prevent diffuse brain injures by protecting the

  head in a side-impact crash. Side curtain airbags reduce the occupant's chances of striking the

  interior of the vehicle or the ground during a rollover event.

         19.     The owner's manual includes the following deployment conditions for the side

  and side curtain airbags, which are intended to deploy in a side impact and severe frontal impacts

  and in rollover events.




         20.     The manual also indicates that a side curtain airbag may deploy if the vehicle

  experiences a tip-up or skids into a curb:




                                                   5
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 6 of 16




          21.     Below is the description and flow chart from Toyota's service system description:

  The Airbag Sensor Assembly (ASA) contains a roll rate sensor that determines rotational speed

  and a second roll rate sensor that determines the inclination angle of the vehicle and a lateral

  deceleration sensor that determines the lateral force that is applied to the vehicle. These sensors

  detect the vehicle's roll angle (a), rotational speed (b), and lateral acceleration speed (c). Based on

  the information obtained from sensors, the airbag sensor makes an overall judgment of the vehicle's

  roll angle (a), rotational speed (b), and lateral acceleration speed (c). If the airbag sensor determines

  that the vehicle has rolled over due to cause other than the side collision, it deploys the right and

  left curtain shield airbag and the front right and left seat belt pretensioner.




                                                     6
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 7 of 16




         22.     Toyota has installed event data recorders (EDRs) in Toyota vehicles and,

  specifically, in the Subject Vehicle. Toyota Motor Corporation began the introduction of EDRs

  into its vehicles in August 2000. An event data recorder (EDR) records the vehicle status at the

  timing of a crash. The EDR is intended to record or document data such as vehicle speed, engine

  speed (rpm), accelerator angle, and brake application (whether the brake pedal was applied or

  not). Toyota EDRs are also intended to record additional data for accident analysis, including but

  not limited to: (1) pre-crash data, (2) side crash data, (3) rollover data, (4) pedestrian protection

  pop-up hood (PUH) data, and (5) vehicle control history (VCH) data from a non-crash triggered

  recording system.

         23.     Separate from the event data recorder (EDR), which records and stores data from

  qualifying vehicle crash events, the Vehicle Control History (VCH) on Toyota vehicles is intended

  to record and stores certain vehicle data based on select driver inputs, such as acceleration or

  braking, or upon the activation of certain vehicle dynamic control systems such as antilock braking

  system (ABS), traction control (TRAC), vehicle stability control (VSC), and the pre-collision

  system (PCS). The Subject Vehicle contained a VCH system.

         24.     The VCH is a function that records control data when triggered by specific vehicle

  behavior. The VCH data is recorded and stored in the Airbag Sensor Assembly (ASA), which is

  also commonly referred to as the Airbag Control Module (ACM) and/or Electrically Erasable

  Programmable Read-Only Memory (EEPROM).

         25.     On or about October 25, 2018, Wesley Nelson was a front-seat passenger in the

  Subject Vehicle. He was nineteen years old. He was properly seat belted. The vehicle was being

  operated by Dennis Bender.




                                                   7
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 8 of 16




          26.     On that same day, the Subject Vehicle was traveling eastbound on E. 168th Ave.

  The posted speed limit is 45 miles per hour. On or around 2:50 p.m. while traveling eastbound on

  E. 168th Ave., suddenly and unexpectedly, the operator Dennis Bender began to lose control of

  the vehicle. Plaintiff was on the telephone with his mother and reported that the driver was losing

  control of the vehicle.

          27.     As the Subject Vehicle continued to travel down the roadway at the previously

  stated location and time, it crossed over the center line and into the westbound lane. The Subject

  Vehicle traveled in the westbound lane for an unknown distance, then it traveled back into the

  eastbound lane and off the south side of the roadway. Subject Vehicle continued eastbound, down

  a small embankment, and collided with a utility pole. The collision caused Subject Vehicle to

  rotate clockwise and travel broadside. Subject Vehicle then rolled over three and a quarter times,

  coming to rest on its driver's side.




                                                  8
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 9 of 16




          28.     Subject Vehicle came to final rest facing west on its left side as depicted below:




          29.     Cecile Bender, the rear passenger, was ejected and killed. She was 72 years old at

  the time of her death. Her husband was Dennis Bender.

          30.     As the Subject Vehicle rolled, Plaintiff's head struck the passenger side glass and/or

  the ground resulting in a serious brain injury. The first responders represented some of the areas

  of Plaintiff's injures in their report, which is depicted in the areas in black:




  Plaintiff's injuries are more fully set forth below.

          31.     A subsequent investigation by the Colorado State Patrol determined that the EDR

  failed to record data from the pole impact and subsequent rollover event. The ASA failed to operate

  as intended.


                                                     9
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 10 of 16




          32.     The Subject Vehicle's front airbags did not deploy in the event.

          33.     The Subject Vehicle's side-curtain airbags did not deploy in the event.

          34.     The Subject Vehicle's pretensioners did not activate during the event.

          35.     Based on Toyota's description of operation, the vehicle dynamics, and the damage

   to the vehicle, the side curtain airbags and front seatbelt pretensioners should have deployed as the

   passenger side tires began to lift at the beginning of the roll sequence. The rollover activated side

   curtain airbag and pretensioners would have prevented or reduced the severity of Plaintiff's injuries

   had they deployed properly during the event.

          36.     A review of the VCH data demonstrates that the Subject Vehicle was

   malfunctioning so that it was aggressively accelerating and/or not decelerating on its own for

   hundreds of feet. VCH recordings from the day of the crash record partial invalid data from the

   stability control units and ABS braking system consistent with a loss of communication. There

   were DTCs affecting the airbag control module. EDR did not record any of the frontal, side, or

   rollover events of the incident. VCH shows preexisting and current issues affecting the brake

   system reporting and behavior.

          37.     In summary, there was a vehicle malfunction that resulted in the loss of the control

   of the vehicle and the failure of the side curtain airbags and pretensioners to deploy in a rollover

   event. Upon information and belief, the ASA, EDR, Vehicle Stability Control Systems,

   communications networks, and the associated hardware and software, as well as the electrical

   system components did not operate as intended.




                                                    10
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 11 of 16




          38.      Toyota Defendants are not entitled to any of the protections afforded by Colorado

   Statutes in connection with Plaintiff's Complaint, including:

                a. C.R.S. § 13-21-111.6 (collateral source);


                b. C.R.S. § 13-21-111.7 (assumption of risk);


                c. C.R.S. § 13-21-111.5 (several liability); and,


                d. C.R.S. § 13-21-111.5 (responsible non-party).


          39.      As a direct and proximate result of the events described in the preceding

   paragraphs, Plaintiff suffered a severe brain injury, pulmonary contusions, and multiple

   lacerations. At the scene of the collision, his Glasgow Coma Scale was 3. In the emergency

   department he was unresponsive and presented with decorticated posturing. He was in intensive

   care for weeks until he was transferred to Craig Rehabilitation Center. He is currently 21 years

   old. His medical bills exceed $1,125,000.

          40.      As a direct and proximate result of the conduct of Defendants, Plaintiff has suffered

   personal injuries. Plaintiff has suffered economic losses, including costs for hospitals, physicians,

   therapists, for medical and assisted care and other medical expenses and will, in the future,

   continue to incur such expenses. Further, Plaintiff incurred a loss of wages and earning capacity.

   Plaintiff has also suffered non-economic losses such as physical, mental and emotional pain and

   suffering, emotional distress, inconvenience and impairment of the quality of life. In addition,

   Plaintiff has been informed and alleges that his injuries are permanent and have resulted in a

   permanent physical impairment and permanent disfigurement.




                                                    11
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 12 of 16




                                V. FIRST CLAIM FOR RELIEF
                           STRICT LIABILITY – TOYOTA DEFENDANTS

          41.     Plaintiff incorporates herein as more fully set forth in paragraphs 1 through 40.

          42.     At all times relevant, Defendants were engaged in the business of designing,

   manufacturing, assembling, selling, and distributing motor vehicles, including the Subject Vehicle.

   The ASA, EDR, Vehicle Stability Control Systems, communications networks, the associated

   hardware and software, and electrical system components are part of the Subject Vehicle and are

   critical to the safe operation and handling of the vehicle.

          43.     The Subject Vehicle contained no warning system to alert the user that certain

   safety systems were inoperable and notify the user to cease operation of the vehicle.

          44.     On October 25, 2018, the Subject Vehicle was being used by Plaintiff and Dennis

   Bender in a foreseeable manner.

          45.     At the time the Subject Vehicle left the control of Defendants, it was defective and

   unreasonably dangerous to a person who might reasonably be expected to use it. These defects

   include, but are not limited to, the conditions described in the following paragraphs.

          46.     The defects in design, manufacture, and inspection made the Subject Vehicle

   unreasonably dangerous, unfit and unsafe for its intended use and caused the vehicle mishandling,

   the failure of the EDR to record a crash event, the failure to deploy the side curtain airbags, and

   the failure of the pretensioners to perform as an ordinary user would expect when the Subject

   Vehicle was used in its intended and foreseeable manner.

          47.     The ASA, EDR, Vehicle Stability Control Systems, communications networks, the

   associated hardware and software, and electrical system components were manufactured by

   Defendants without adequate quality control measures and using inappropriate manufacturing



                                                    12
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 13 of 16




   procedures.     Such inappropriate quality control measures and inappropriate manufacturing

   practices and procedures contributed to the in-service failure of the ASA, EDR, Vehicle Stability

   Control Systems, communications networks, the associated hardware and software, and electrical

   system components on October 25, 2018.

          48.      The defects in the design, manufacture, inspection, and lack of warning of the ASA,

   EDR, Vehicle Stability Control Systems, communications networks, the associated hardware and

   software, and electrical system components were direct, proximate and producing causes which

   resulted in Plaintiff's suffering injuries, damages and losses as more fully set forth in paragraphs

   39 and 40 of this Complaint.

                               VI.     SECOND CLAIM FOR RELIEF
                                       NEGLIGENCE - DEFENDANTS

          49.      Plaintiff incorporates herein as if more fully set forth in paragraphs 1 through 48.

          50.      At all times material hereto, Defendants had a duty to use reasonable care in the

   design, manufacture, inspection, and sale of the Subject Vehicle, including the ASA, EDR, Vehicle

   Stability Control Systems, communications networks, and the associated hardware and software

   and electrical system components.

          51.      Defendants breached their duty of reasonable care owed to Plaintiff by:

                a. Negligently designing the ASA, EDR, Vehicle Stability Control Systems,

                   communications networks, and the associated hardware and software and electrical

                   system components;

                b. Negligently manufacturing the ASA, EDR, Vehicle Stability Control Systems,

                   communications networks, and the associated hardware and software and electrical

                   system components;



                                                    13
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 14 of 16




           c. Negligently failing to properly inspect and detect and repair the defective ASA,

              EDR, Vehicle Stability Control Systems, communications networks, and the

              associated hardware and software and electrical system components;

           d. Negligently testing or failing to test the Subject Vehicle's ASA, EDR, Vehicle

              Stability Control Systems, communications networks, and the associated hardware

              and software and electrical system components;

           e. Negligently failing to warn Plaintiff or expected users of the Subject Vehicle of

              defects in the ASA, EDR, Vehicle Stability Control Systems, communications

              networks,    and the associated hardware and software and electrical system

              components which Defendant either knew or should have known existed;

           f. Failing to reasonably warn the consumers and expected users of the Subject Vehicle

              by way of a dashboard alert or otherwise that the ASA, EDR, Vehicle Stability

              Control Systems, communications networks, the associated hardware and software,

              and electrical system components were inoperable and not functioning correctly

              and that use of the vehicle should cease;

           g. Conducting inadequate inspections at all phases of the manufacturing and

              fabrication of the ASA, EDR, Vehicle Stability Control Systems, communications

              networks, and the associated hardware and software and electrical system

              components; and

           h. Failing to adequately test the ASA, EDR, Vehicle Stability Control Systems,

              communications networks, and the associated hardware and software and electrical

              system components to ensure that it could handle ordinary operating conditions or

              expected or anticipated operating conditions.



                                               14
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 15 of 16




           52.     As a direct and proximate result of the negligence of Defendants, Plaintiff suffered

   injuries, damages and losses as more fully set forth in paragraphs 39 and 40 of this Complaint.

                                           VII.    JURY DEMAND

           53.     Plaintiff requests a trial by jury and has paid the required fee with this filing.

                                                   Prayer

           WHEREFORE, Plaintiff prays that Defendants be cited to appear and answer herein; that

   upon trial hereof, Plaintiff have a judgment of the Court against the Defendants together with pre-

   judgment and post-judgment interest as provided by applicable law. Plaintiff further prays for all

   costs of court; and for all such other and further relief, both general and special, legal and equitable,

   to which he has shown or may show himself justly entitled.

           Respectfully submitted this 20th day of October 2020,




                                                            s/ Michael O'B Keating
                                                            Michael O'B Keating, Atty. Reg. #33002
                                                            KEATING WAGNER POLIDORI FREE, P.C.
                                                            1290 Broadway, Suite 600,
                                                            Denver, CO 80203
                                                            Telephone:    (303) 534-0401
                                                            Facsimile:    (303) 534-8333
                                                            E-mail: mkeating@keatingwagner.com



                                                            s/ W. Randolph Barnhart
                                                            W. Randolph Barnhart, Atty. Reg. #5186
                                                            KEATING WAGNER POLIDORI FREE, P.C.
                                                            1290 Broadway, Suite 600
                                                            Denver, CO 80203
                                                            Phone: 303-534-0401
                                                            Fax: 303-534-8333
                                                            wrb@keatingwagner.com



                                                      15
Case 1:20-cv-03119-WJM-KLM Document 4 Filed 10/20/20 USDC Colorado Page 16 of 16




                                            s/ M. Alex Zimmerman
                                            M. Alex Zimmerman, Atty. Reg. #47432
                                            HULL AND ZIMMERMAN, P.C.
                                            11178 Huron Street, Suite 2
                                            Northglenn, CO 80234
                                            Phone: 303-423-1170
                                            Fax: 303-423-2102
                                            alex@hzinjurylaw.com

                                            ATTORNEYS FOR PLAINTIFF




                                       16
